Title: To Thomas Jefferson from Oliver Whipple, 6 February 1809
From: Whipple, Oliver
To: Jefferson, Thomas


                  
                     May it please the President, 
                     Hallowell Maine Februy 6th 1809
                  
                  Tho it may seem presumtive for a private man to address you, yet I know you have given that Indulgence to many, and on that Score, I have ventured again to introduce myself to your Notice I know the Difficulties That Surround Characters in high Office, numerous are the applicants for Favours, all of us have reale or pretended Merits to usher us to Notice, but all can not be fortunate; but those that can exhibit Specimens of Exertion, of, constant attention & Ability in the Republican Cause, & your Administration, will most certainly be among the foremost to command & deserve Promotion; in this Confidence, I am sure the President will say my Claim is prefera[tive]. I have lately sent General Dearborn, to be communicated to you, a Catalogue of meritorious Acts performed during your Administration, of some of them you have personal Knowledge; These Acts are detailed by Major Allen at Providence a late revolutionary officer & now an assistant Postmaster to Docter West; who was the Gentleman imployed between me and the Printer; if These Documents and many others which I can procure, all anouncing my steady & persevering Conduct in the common Cause, do not amount to any Thing, I am willing to be unnoticed and set down as an unprofitable Servant; if they have any Merit, You will give them a Just appreciation. The Embargo falls heavily on me, I early accorded with the Measure, & can not Since its opperation sell any Property at any Rate, even for necessary Subsistence, which prevents my Removal to my native State; & can not go (unless called there by your Execllency’s Patronage). Just previous to the Embargo, I sustained a Loss of about 5000 Dol unexpected, as it was hard, & cruel. This Circumstance is known to General Dearborn; This, with other Circumstances peculiar to the Temper & Occurrence of the Times, renders it to me a Distressfull Event.
                  I have two amiable Daughters, both Single, the most accomplished Women of their age in the District, the youngest only seventeen years of age, is an elegant Composer of Music, her Taste in that Science is second to none, The last Summer She composed a March, which She has named Jefferson’s March, which in Point of Grandeur and the Animation of its Airs is esteemed by Judges a first Composition; They have by Superiour Industry and Tallent inissiated Themselves into all the fine arts, Such as Grammar, Imbroiderey Geography, Music Painting Poetry &c. The eldest is a Mistress of the french Language, Such has been their Industry & Proficiencey they have obtained public Medals at the first Accademies in the Common Wealth; With all these Improvements they have Expectations, but only from me, who have been an early Republican, & I hope an honest Lawyer; These amiable Girls are now at Rhode Island waiting the Sucess of my Indeavours in the Sale of my Property to follow Them, Shall my dear Daughters receive no resulting Benefits from their Father’s Exertions? must they be mortifed? Shall they suffer in this political Trial & Conflict? God forbid. This will be handed your Excellency by That Steady Republican Mr. Wibour of Rhode Island I have but little Acquain with him, but he will be punctual to deliver it, he knows many of the Facts enumerated in Major Allen’s Statement transmitted General Dearborn to be handed to you, and even he himself, unsoliciting was vindicated from the most indecorous & atrocious Calumnies of the federal Junto of that State, as well as my Friend Col Knight, before the last Choice, while I was resident at Rhode Island; and I often had the Thanks of the most leading Republican Characters for my Exertions in their Behalf; I hate to beg, but I am told it is fashionable at Washington; I do not see why I can not with equal Propriety beg of your Excellency in Maine; The Extremities of the Body must be supported, or they will deny their Vigour to support the Trunk.
                  A Heart more generous never felt a Flame,
                  Oft wounded by Assassins of thy Fame,
                  To heal its Wound, it asks a Crust a Bone
                  
                  Shall it be said, the Donor gave a Stone.
                  I am Sr. with profound Veneration Your Excellency’s most obedt & humble Servt.
                  
                     Oliver Whipple 
                     
                  
               